
	
		II
		112th CONGRESS
		1st Session
		S. 1614
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To provide grants to State educational agencies and
		  institutions of higher education to strengthen elementary and secondary
		  computer science education, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Computer Science Education Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)Computing
			 technology, driven by breakthroughs in computer science, is an integral part of
			 the culture of the United States and is reshaping how people interact.
			(2)Computer science
			 is transforming industry, creating new fields of commerce, driving innovation
			 in all fields of science, and bolstering productivity in established economic
			 sectors.
			(3)Computer science
			 underpins the information technology sector of the United States economy, which
			 is a significant contributor to the economic output of the United
			 States.
			(4)The Bureau of
			 Labor Statistics projects that from 2008 through 2018 more than 1,500,000
			 high-wage computing jobs will be created in the United States economy, making
			 high-wage computing one of the fastest growing occupational fields.
			(5)Computer science
			 is critical for national security and for meeting the challenges that a modern
			 society faces. Of the 14 Grand Challenges for Engineering determined by the
			 National Academy of Engineering, 8 have a predominant or significant computer
			 science component.
			(6)Providing students with computer science
			 education in elementary and secondary school is critical for student success in
			 the 21st century and for strengthening the workforce.
			(7)Elementary and secondary computer science
			 education gives students a deeper knowledge of the fundamentals of computing,
			 yielding critical thinking skills that will serve them throughout their lives
			 in numerous fields.
			(8)Computer science
			 courses in elementary and secondary schools are fading from the national
			 landscape at a time when they are most needed. The Computer Science Teachers
			 Association (CSTA) has found that introductory secondary school computer
			 science courses have decreased in number by 17 percent since 2005 and the
			 number of Advanced Placement (AP) computer science courses has decreased by 33
			 percent.
			(9)Significant
			 disparities in access to computer science education exist for minorities.
			 Research in the Los Angeles Unified School District, the second largest and one
			 of the most diverse school districts in the United States, found college
			 preparatory computer science courses were commonly missing in schools with high
			 numbers of Latino and African-American students.
			(10)According to the
			 National Center for Women and Information Technology, women and certain racial
			 minorities are underrepresented in computer science education. In 2008, 17
			 percent of AP computer science test takers were women, even though women
			 represented 55 percent of all AP test takers. In 2008, only 4 percent of AP
			 computer science test takers were African-Americans, even though
			 African-Americans represented 7 percent of all AP test takers. Only 784
			 African-American students nationwide took the AP computer science exam in
			 2008.
			(11)While some
			 States, including Texas and Georgia, allow computer science courses to count
			 toward a student’s secondary school core graduation requirements, most States
			 that have specific course requirements for graduation count computer science
			 courses only as electives, chilling student interest in computer science
			 courses.
			(12)The CSTA has
			 found that many States do not have a certification or licensure process for
			 computer science teachers, and where processes do exist, such processes often
			 have no connection to computer science content.
			(13)The CSTA has
			 developed model computer science teacher certification pathways for both new
			 and experienced teachers.
			(14)Computer science
			 education has been encumbered by confusion regarding the related but distinct
			 concepts of computer science education, technology education, and the use of
			 technology in education.
			(15)Computer science
			 education courses have often been placed within the vocational education
			 pathways in schools, creating a focus on applied information technology skills
			 rather than a focus on developing core computer science knowledge.
			(16)The Association
			 for Computing Machinery and the CSTA have established a clear 4-part,
			 grade-appropriate framework of standards for computer science education to
			 guide State reform efforts.
			(17)With the growing importance of computing in
			 society, the need for students to understand the fundamentals of computing, and
			 the significant challenges computer science education faces in elementary and
			 secondary education, broad support for computer science education is needed to
			 catalyze reform.
			3.State
			 comprehensive planning grants
			(a)Program
			 authorizedThe Secretary of
			 Education shall award grants to State educational agencies to develop
			 comprehensive plans to strengthen elementary and secondary computer science
			 education in accordance with this section.
			(b)ObjectivesA
			 comprehensive plan developed under this section shall outline strategies for
			 achieving the following objectives:
				(1)Provide an
			 engaging and rigorous computer science education intended to ensure students
			 are prepared for the 21st century.
				(2)Assess the State’s
			 needs for computer science education, particularly for underserved student
			 populations.
				(3)Ensure access to
			 computer science courses, particularly at low-performing schools and for
			 low-income students and students underrepresented in computing.
				(4)Ensure that
			 students are exposed to grade-appropriate computer science concepts in
			 kindergarten through grade 12 and that computer science courses at the
			 secondary level are viewed as part of the core curriculum students need to be
			 ready for postsecondary education and careers.
				(5)Ensure that
			 teachers have the appropriate background, skills, and access to resources to
			 teach computer science.
				(c)Contents of
			 comprehensive plansA State
			 educational agency that receives a grant under subsection (a) shall develop a
			 comprehensive plan that meets the objectives described in subsection (b) and
			 includes the following:
				(1)An assessment of
			 elementary and secondary computer science education in such State.
				(2)Proposals to
			 improve elementary and secondary computer science education in such State
			 through the development and implementation of—
					(A)challenging and
			 grade-appropriate academic content standards for computer science at elementary
			 and secondary education levels;
					(B)grade-appropriate
			 assessments of computer science learning;
					(C)programs to
			 increase access to computer science courses for students at low-performing
			 schools and students underrepresented in computing;
					(D)improved computer
			 science teacher certification or licensure requirements and processes;
					(E)professional
			 development programs for computer science teachers; and
					(F)programs for
			 ensuring that computer science courses at the secondary education level are
			 considered an integral part of the curriculum students need to be well prepared
			 for higher education and employment.
					(d)ConsultationIn
			 developing a comprehensive plan under this section, a State educational agency
			 shall collaborate with representatives of institutions of higher education,
			 with other interested parties, and, where they exist in such State, with State
			 P–16 or P–20 councils.
			(e)Duration of
			 grantsThe Secretary shall
			 award each grant under subsection (a) for a period of 2 years.
			(f)Funding
			 structure
				(1)In
			 generalThe Secretary shall
			 award a grant to each State educational agency that applies for a grant under
			 this section in an amount that bears the same relation to the total amount
			 available for all such grants as the number of low-income children served by
			 the State educational agency bears to the total number of low-income children
			 served by all of the State educational agencies that apply for such
			 grants.
				(2)Counting
			 low-income children
					(A)Categories of
			 childrenThe number of low-income children to be counted for
			 purposes of this section is the aggregate of—
						(i)the
			 number of children aged 5 to 17, inclusive, in the State from families below
			 the poverty level, as determined by the Secretary on the basis of the most
			 recent satisfactory data;
						(ii)the
			 number of children (determined for either the preceding year or for the second
			 preceding year, as the Secretary finds appropriate) aged 5 to 17, inclusive, in
			 the State in institutions for neglected and delinquent children (other than
			 such institutions operated by the United States); and
						(iii)the number of
			 children aged 5 to 17, inclusive, in the State from families above the poverty
			 level as determined under section 1124(c)(4)(A) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6333(c)(4)(A)).
						(B)MethodologyIn making computations under subparagraph
			 (A), the Secretary shall use the methodology described in paragraphs (3)
			 through (5) of section 1124(c) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6333(c)).
					(3)Minimum
			 grantNotwithstanding paragraph (1), each State educational
			 agency approved by the Secretary to receive a grant under this section shall
			 receive a minimum grant of $250,000.
				4.Implementation
			 grants
			(a)Program
			 authorizedThe Secretary
			 shall award grants to State educational agencies in accordance with this
			 section to implement computer science education improvements proposed in
			 comprehensive plans that meet the requirements of subsections (b) and (c) of
			 section 3.
			(b)BenchmarksEach
			 State educational agency applying for a grant under this section shall—
				(1)develop
			 quantifiable benchmarks for the activities supported under such grant, which
			 may include benchmarks for increasing—
					(A)student knowledge
			 and competency of grade-appropriate computer science concepts;
					(B)the number of
			 students that take computer science courses;
					(C)the diversity of
			 students who take computer science courses;
					(D)the number of
			 students who plan to pursue postsecondary computer science degrees;
					(E)the diversity of
			 students who plan to pursue postsecondary computer science degrees; and
					(F)the number of
			 teachers who are certified to teach computer science; and
					(2)submit such
			 quantifiable benchmarks to the Secretary for approval.
				(c)ActivitiesGrant
			 funds received under this section shall be used by each State educational
			 agency for the development and implementation of—
				(1)challenging and
			 grade-appropriate academic content standards for computer science;
				(2)grade-appropriate
			 assessments of computer science learning;
				(3)programs to
			 increase access to computer science courses for students at low-performing
			 schools and students underrepresented in computing;
				(4)improved computer
			 science teacher certification requirements and processes;
				(5)professional
			 development programs for computer science teachers;
				(6)programs for ensuring that computer science
			 courses at the secondary level are considered an integral part of the
			 curriculum students need to be well prepared for higher education and
			 employment;
				(7)effective computer
			 science curricula;
				(8)computer science distance learning
			 programs; and
				(9)such other
			 activities that strengthen computer science education and that such State
			 educational agency considers appropriate.
				(d)Administrative
			 expensesA State educational agency may use not more than 5
			 percent of a grant received under this section for administrative
			 expenses.
			(e)PartnershipsIn performing the activities required under
			 subsection (c), each State educational agency shall partner with institutions
			 of higher education and local educational agencies, and may partner with
			 nonprofit organizations, businesses, and other State educational
			 agencies.
			(f)Non-Federal
			 share
				(1)In
			 generalEach State
			 educational agency receiving a grant under this section shall provide a
			 non-Federal share, in cash or in kind, of the funding for the activities
			 described in subsection (c) of not less than 20 percent of the total cost of
			 such activities in any fiscal year.
				(2)Financial
			 hardship waiverThe Secretary may reduce or waive the requirement
			 to provide a non-Federal share under paragraph (1) for a State educational
			 agency if such State educational agency demonstrates a need for such waiver or
			 reduction due to extreme financial hardship.
				(g)Duration of
			 grantsThe Secretary shall
			 award each grant under subsection (a) for a period of 5 years.
			(h)Subsequent
			 grantsAt the end of the 5-year period for a grant, the grant
			 recipient may apply for an additional grant under this section by submitting an
			 updated comprehensive plan that meets the requirements of subsections (b) and
			 (c) of section 3. In considering an application for a subsequent grant under
			 this section, the Secretary shall take into consideration the reports filed
			 under subsection (l).
			(i)Competitive
			 Basis; PriorityThe Secretary
			 shall—
				(1)award grants for a fiscal year on a
			 competitive basis among State educational agencies that meet the requirements
			 for funding under this section; and
				(2)give priority to State educational agency
			 proposals that include an emphasis on serving low-performing schools and on
			 increasing participation in computer science by students underrepresented in
			 computing.
				(j)Funding
			 PriorityIn allocating grant funds received under this section, a
			 State educational agency shall give priority to proposals that include an
			 emphasis on serving low-performing schools and on increasing participation in
			 computer science by students underrepresented in computing.
			(k)Supplement, not
			 supplantFunds made available
			 to carry out this section shall be used to supplement, and not supplant, other
			 Federal and State funds available to carry out the activities described in this
			 section.
			(l)ReportsEach
			 State educational agency receiving a grant under this section shall—
				(1)measure the
			 progress of such State educational agency in achieving the benchmarks developed
			 under subsection (b)(1);
				(2)collect data
			 relating to student-related benchmarks developed under subsection (b)(1) in a
			 form that is disaggregated by student race, ethnicity, gender, disability
			 status, migrant status, English proficiency status, and low-income status,
			 except that such disaggregation shall not be required when the number of
			 students in a category is insufficient to yield statistically reliable results
			 or the results would reveal personally identifiable information about an
			 individual student;
				(3)collect such other
			 performance information as the Secretary may reasonably require for the
			 national evaluation conducted under section 7;
				(4)submit a report to
			 the Secretary addressing each item in paragraphs (1) through (3) not later than
			 4 years after the date on which the State educational agency receives an
			 initial grant under this section; and
				(5)not later than 2
			 years after the date of the submission of the report required under paragraph
			 (4), and biennially thereafter until the State educational agency no longer
			 receives grant funding under this section, submit to the Secretary an update of
			 such report.
				(m)GuidanceThe
			 Secretary shall provide guidance to State educational agencies regarding
			 acceptable data sources and methodologies for—
				(1)establishing
			 performance benchmarks; and
				(2)measuring progress
			 by State educational agencies receiving grants under this section.
				5.Commission on
			 Computer Science Education
			(a)CommissionNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 shall establish a Commission, to be known as the Blue Ribbon Commission
			 on Computer Science Education (in this section referred to as the
			 Commission), to provide recommendations for expanding and
			 improving computer science education.
			(b)MembershipThe
			 Commission shall consist of not more than 20 members and shall include not less
			 than 1 of each of the following:
				(1)A
			 State education official.
				(2)An expert in
			 computer science.
				(3)A
			 representative of an elementary or secondary computer science education
			 practitioner organization.
				(4)An elementary or secondary computer science
			 teacher.
				(5)A
			 social scientist with expertise on equity issues in the field of computer
			 science.
				(6)A
			 representative of the computing industry or an industry that depends on
			 computing services.
				(c)ReviewThe
			 Commission shall—
				(1)review the state of elementary and
			 secondary computer science education; and
				(2)review the state
			 of computer science teacher certification requirements.
				(d)ReportNot
			 later than 270 days after the date on which the Commission is established, the
			 Commission shall submit to Congress and the Secretary a report containing the
			 results of the review under subsection (c). Such report shall include—
				(1)recommendations on
			 best practices for computer science instruction, teacher preparation, and
			 professional development;
				(2)recommendations on
			 best practices for computer science teacher certification, including
			 recommendations on achieving congruence between State computer science teacher
			 certification standards and the content of teacher preparation programs offered
			 by institutions of higher education; and
				(3)recommendations
			 for expanding capacity—
					(A)to help students
			 understand computer science, the job opportunities available to those who
			 pursue computer science education, and the importance of computer science in
			 the economy;
					(B)to strengthen
			 computer science education in the elementary and secondary public education
			 system in the United States; and
					(C)to increase
			 participation in computer science among students underrepresented in
			 computing.
					(e)TerminationThe
			 Commission shall terminate on the date that is 30 days after the date of the
			 submission of the report required under subsection (d).
			6.Model teacher
			 preparation programs
			(a)Model Teacher
			 Preparation ProgramsThe
			 Secretary may award grants to institutions of higher education to improve
			 computer science teacher training.
			(b)Eligible
			 ActivitiesA grant received
			 under subsection (a) shall be used to carry out not less than 1 of the
			 following activities:
				(1)Development of courses for undergraduate
			 students that—
					(A)prepare such
			 students to teach computer science at the elementary and secondary
			 level;
					(B)address content
			 and pedagogy in computer science education; and
					(C)engage teacher
			 education and other relevant departments at such institution of higher
			 education.
					(2)Development and
			 support of mentoring programs to support computer science teachers who are new
			 to the profession.
				(c)Duration of
			 GrantsEach grant awarded by
			 the Secretary under this section shall be for a period of 5 years.
			(d)LimitationsThe
			 Secretary may not award grants under this section before the earlier of the
			 date of the submission of the report of the Blue Ribbon Commission on Computer
			 Science Education required under section 5(d), or the date that is 1 year after
			 the date of the enactment of this Act. The Secretary shall consider such
			 report, if available, in awarding grants under this section.
			7.National
			 evaluation
			(a)In
			 generalNot earlier than 4 years after the date of the enactment
			 of this Act, the Secretary shall contract with an independent organization for
			 a comprehensive, scientifically valid, and quantitative evaluation of the
			 performance and effectiveness of the activities funded by grants received under
			 this Act in improving the availability and quality of computer science
			 education, the overall participation rate of students in computer science
			 courses, and the participation rate of students underrepresented in computing
			 in computer science courses.
			(b)Reporting
			 requirements
				(1)Initial
			 reportNot later than 5 years after the date of the enactment of
			 this Act, the Secretary shall submit to Congress a report on the results of the
			 evaluation described in subsection (a).
				(2)Report
			 updatesNot later than 2
			 years after the date on which the Secretary submits the report required under
			 paragraph (1), and biennially thereafter, the Secretary shall submit to
			 Congress an update of such report.
				8.DefinitionsIn this Act:
			(1)Computer
			 scienceThe term computer science means the study
			 of computers and algorithmic processes and includes the study of computing
			 principles, computer hardware and software design, computer applications, and
			 the impact of computers on society.
			(2)Computer science
			 educationThe term computer science education
			 includes computing education in any of the following:
				(A)Software
			 design.
				(B)Hardware
			 design.
				(C)Creation of
			 digital artifacts.
				(D)Abstraction.
				(E)Logic.
				(F)Algorithm
			 development and implementation.
				(G)Programming
			 paradigms and languages.
				(H)Theoretical
			 foundations.
				(I)Networks.
				(J)Graphics.
				(K)Databases and
			 information retrieval.
				(L)Information
			 security and privacy.
				(M)Artificial
			 intelligence.
				(N)The relationship
			 between computing and mathematics.
				(O)The limits of
			 computation.
				(P)Applications in
			 information technology and information systems.
				(Q)The social impacts
			 of computing.
				(3)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given that term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
			(4)Local
			 educational agencyThe term local educational
			 agency—
				(A)subject to
			 subparagraph (B), has the meaning given that term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); and
				(B)includes any
			 charter school (as defined in section 5210 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7221i)) that constitutes a local educational
			 agency under State law.
				(5)SecretaryThe
			 term Secretary means the Secretary of Education.
			(6)State
			 educational agencyThe term State educational
			 agency has the meaning given that term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(7)State P–16 or
			 P–20 councilThe term State P–16 or P–20 council
			 means a body of public officials and public and private sector leaders
			 that—
				(A)is established by
			 a State executive order, statute, or voluntary agreement and may be regularly
			 chaired or co-chaired by the Governor of the State;
				(B)sets formal
			 aligned expectations for a seamless system of education from the earliest years
			 of a child’s development through the kindergarten through grade 12 system and
			 into and through postsecondary education;
				(C)acts as a venue
			 for collaboration across early learning, including preschool through the first
			 4 years of higher education or through doctoral and professional schools;
			 and
				(D)receives State,
			 foundation, business, or other funding to carry out the body’s agenda.
				(8)Students
			 underrepresented in computingThe term students
			 underrepresented in computing—
				(A)means populations
			 historically underrepresented in computer science disciplines; and
				(B)includes females,
			 racial minorities, and low-income students.
				
